PER CURIAM.
The judgment appealed from is affirmed, but this case is remanded for resentencing of appellant. The sentence does not specifically set forth the period of credit time to be allowed as required by Section 921.-161(1), Florida Statutes (1975). Brooks v. State, 349 So.2d 794 (Fla. 2d DCA 1977). Moreover, the phrase “at hard labor” in the sentence is improper. Brooks v. State, supra. The appellant does not have to be present at resentencing.
GRIMES, Acting C. J., SCHEB, J., and McNULTY, JOSEPH P. (Ret.), Associate Judge, concur.